DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, line 1, “Apparatus for” should read “An apparatus for”,
Claim 18, line 2, “5 to 50 higher” should read “5 to 50 times higher”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “at least 5 to 50 higher” which is considered indefinite. It is not clear to the examiner whether the frequency is between 5 and 50 times higher or if the frequency can be greater than 50 times higher based on the claim reciting both a range and using “at least”. If the frequency can be greater than 50, it is unclear why an upper value of the range is recited, “at least 5” would mean the same.  
Claim 27 recites the limitation "the characteristic" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite “a characteristic” nor do any of the claims from which claim 27 depends.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13, 15-18 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov et al. (US 9743909, as cited in applicants 05/03/2021 IDS, hereinafter Sapozhnikov) in view of Vikomerson (US 5425370).
Regarding claim 13, Sapozhnikov teaches apparatus for use with a focal region of high intensity focused ultrasound (HIFU) energy (col. 9, lines 29-31, “probe 214 may produce one or more vibratory waves, such as high-intensity ultrasound (HIFU) waves”), the apparatus comprising: 
a first ultrasound transducer (col. 9, lines 29-35, “probe 214” and col. 9, lines 26-28, “probe 214, may be similar to a transducer such that a probe and a transducer may be used interchangeably”) configured to transmit a first acoustic field by emitting the HIFU energy into a region of a medium at a first frequency (col. 9, lines 29-35, “probe 214 may produce one or more vibratory waves, such as high-intensity focused ultrasound (HIFU) waves” and col. 23, lines 10-25, “all of the pHIFU exposures were performed by a 1.27-MHz spherically focused transducer…the HIFU transducer was powered by a computer-controlled combination of an RF amplifier and a function generator”), the first acoustic field generating oscillatory motion at the first frequency of scatterers disposed in the region, each scatterer oscillating around a respective equilibrium position (col. 9, lines 29-35, “probe 214 may produce one or more vibratory waves, such as high-intensity focused ultrasound (HIFU) waves. The one or more vibratory waves may be configured to induce cavitation bubbles within a medium”, the cavitation bubbles represent the scatterer. Also see col. 13 line 60-col. 14 line 46; and col. 27, lines 14-25, “scatterers”); 
an acoustic probe (214 in fig. 2, col. 9, line 62-col. 10, line 10, “probe 214 may include more than one transducer, and that the transducers may be arranged to form an array. Each transducer may then be independently controlled to emit one or more vibratory waves or one or more detection waves” and col. 23, lines 35-40, “for ultrasound imaging of the HIFU exposures, the verasonics ultrasound engine was used, with a clinical linear imaging probe ATL/Phillips HDI L7-4 consisting of 128 elements” as shown in fig. 8), 
wherein the acoustic probe is configured to emit pulse-echo ultrasound energy into the medium at an imaging frequency (col. 9, lines 20-24, “probe 214 may produce one or more pulses…where the pulses are transmitted with a frequency of 1 to 40 MHz”), and 
wherein an acoustic element selected from the group consisting of the first ultrasound transducer, a second ultrasound transducer, and the acoustic probe (probe 214 in fig. 2 which includes transducers that incorporate both the first transducer and the acoustic probe as disclosed above) is configured to (i) transmit first and second acoustic pulses into the region (col. 9, lines 20-24, “probe 214 may produce one or more pulses that contain a series of 4-30 pulses or bursts”), each pulse having a center frequency that is higher than the first frequency (col. 9, lines 22-25 discloses the pulses are transmitted with a frequency of 1 to 40 MHz and lines 41-43 discloses the vibratory waves are transmitted with a frequency of 100kHz to 10MHz. Therefore the probe is configured to transmit pulses that have a higher frequency than the first frequency of the acoustic field (vibratory wave)), and (ii) receive respective echoes of each pulse scattering off an oscillating scatterer in the region (col. 16, lines 14-34 disclose “the reflection wave return to computing device 602 in a direction opposite direction 606”), and 
a computer processor (202 in fig. 2, 602 in fig. 6A and 660 in fig. 6B) configured to (a) generate a real-time sonogram of the medium based on reflections of the pulse-echo ultrasound energy that is transmitted by the acoustic probe (col. 25, lines 1-10, “the received Doppler ensemble pulses were then both stored for off-line processing and also used in real time to form a Color Doppler image”), (b) extract a time shift between the received echoes that is due to motion of the oscillating scatterer (col. 26, lines 1-50, “mean Doppler frequency shift…were calculated”).
Sapozhnikov does not specifically teach the time interval between the pulses being n+0.5 times the period of the first acoustic field, n being a positive integer and the first and second pulses being synchronized with the first acoustic field such that the first pulse scatters off the oscillating scatterer when the oscillating scatterer is at a first displacement extremum with respect to the equilibrium position, and the second pulse scatters off the oscillating scatterer when the oscillating scatterer is at a second displacement extremum that is opposite the first displacement extremum with respect to the equilibrium position; and based on the extracted time shift, calculate a displacement 2 of8Second Preliminary AmendmentUS 16/964,05795179amplitude of the oscillating scatterer, and generate a map of displacement amplitudes on a portion of the sonogram corresponding to the region.
However,
Vikomerson in a similar field of endeavor teaches the time interval between the pulses is n+0.5 times the period of the first acoustic field, n being a positive integer (col. 5, lines 48-63, discloses two pulses are sent for each line image and the pulses are separated by 11/2 (5.5) vibratory periods. The vibratory period is the period of the first acoustic field), and 
the first and second pulses being synchronized with the first acoustic field such that the first pulse scatters off the oscillating scatterer when the oscillating scatterer is at a first displacement extremum with respect to the equilibrium position, and the second pulse scatters off the oscillating scatterer when the oscillating scatterer is at a second displacement extremum that is opposite the first displacement extremum with respect to the equilibrium position (col. 5, lines 48-63, discloses the pulse interval is used to ensure that the pulses coincide with the maximum motion of the interventional device and col. 7, lines 4-21, “maximum displacement in one direction coincides with pulse P_1 while maximum displacement of the device in the opposite direction coincides with pulse P_2”); and 
based on the extracted time shift, calculate a displacement 2 of8Second Preliminary AmendmentUS 16/964,05795179amplitude of the oscillating scatterer (fig. 3A-B and col. 5, line 64-col. 6, line 19 discloses a different signal (s.sub.DELTA) that contains an amplitude of the difference signal is calculated using the received echo signals), and generate a map of displacement amplitudes on a portion of the sonogram corresponding to the region (col. 6, line 66-col. 7, line 3 discloses the difference signal which contains the displacement amplitude corresponds to a brightness image that is overlaid on the B-scan image. The brightness image is considered the map of displacement amplitudes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Sapozhnikov to have the time interval between the pulses being n+0.5 times the period of the first acoustic field, n being a positive integer and the first and second pulses being synchronized with the first acoustic field such that the first pulse scatters off the oscillating scatterer when the oscillating scatterer is at a first displacement extremum with respect to the equilibrium position, and the second pulse scatters off the oscillating scatterer when the oscillating scatterer is at a second displacement extremum that is opposite the first displacement extremum with respect to the equilibrium position. The motivation to make this modification is in order to obtain data from the entirety of motion of the scatterer, as recognized by Vikomerson (col. 5, lines 48-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus disclosed by Sapozhnikov to have calculated a displacement 2 of8Second Preliminary AmendmentUS 16/964,05795179amplitude of the oscillating scatterer, and generate a map of displacement amplitudes on a portion of the sonogram corresponding to the region. The motivation to apply the known technique of calculating a displacement 2 of8Second Preliminary AmendmentUS 16/964,05795179amplitude of the oscillating scatterer, and generate a map of displacement amplitudes on a portion of the sonogram corresponding to the region of Vikomerson to the apparatus of Sapozhnikov would be to allow for the predictable results of allowing the user to be able to analyze the data. 
Regarding claim 15, Sapozhnikov in view of Vikomerson teaches the apparatus of claim 13, as set forth above. Sapozhnikov further teaches wherein the acoustic element comprises the acoustic probe (col. 9, line 62-col. 10, line 10, “probe 214 may include more than one transducer, and that the transducers may be arranged to form an array. Each transducer may then be independently controlled to emit one or more vibratory waves or one or more detection waves”, therefore the acoustic element that transmits first and second acoustic pulses (detection waves) comprises the acoustic probe).
Regarding claim 16, Sapozhnikov in view of Vikomerson teaches the apparatus of claim 13, as set forth above. Sapozhnikov further teaches wherein the acoustic element comprises the first ultrasound transducer (col. 9, lines 8-28, “probe 214 may produce one or more pulses…probe 214, may be similar to a transducer such that a probe and a transducer may be used interchangeably” and col. 9, line 62-col. 10, line 10, “probe 214 may include more than one transducer, and that the transducers may be arranged to form an array. Each transducer may then be independently controlled to emit one or more vibratory waves or one or more detection waves).
Regarding claim 17, Sapozhnikov in view of Vikomerson teaches the apparatus of claim 13, as set forth above. Sapozhnikov further teaches wherein the first frequency is 0.1-5MHz (col. 9, lines 29-54, “vibratory waves may be transmitted at a frequency of approximately 100kHz to 10MHz which includes the range 0.1-5MHz).
Regarding claim 18, Sapozhnikov in view of Vikomerson teaches the apparatus of claim 13, as set forth above. Sapozhnikov further teaches wherein the center frequency of each pulse is at least 5 to 50 higher than the first frequency (col. 9, lines 8-28, “pulses are transmitted with a frequency of 1 to 40MHz which is at least 5 to 50 time higher than the frequency disclosed in claim 17). 
Regarding claim 38, Sapozhnikov in view of Vikomerson teaches the apparatus of claim 13, as set forth above. Sapozhnikov further teaches a single hosing to which the first ultrasound transducer and the acoustic element are coupled, wherein the housing aligns the first acoustic field and the acoustic pulses to be parallel or anti-parallel (col. 9, line 55-col. 10, line 10, discloses the probe 214 is removable from device 100, therefore the probe has its own housing. Additionally, “it should be noted that probe 214 may include more than one transducer…each transducer may then be independently controlled to emit one or more vibratory waves or one or more detection waves as previously described…a specific direction may be selected in which the emitted detection waves constructively interfere to form a directional acoustic beam”. Additionally, col. 13, lines 62-66 and col. 15, lines 13-16 disclose both the vibratory wave and detection pulses are both emitted along direction 606 in fig. 6A meaning the wave and pulses are in parallel). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov in view of Vikomerson as applied to claim 13 above, and further in view of Watanabe et al. (US 20150164480, hereinafter Watanabe).
Regarding claim 20, Sapozhnikov in view of Vikomerson teaches the apparatus of claim 13, as set forth above. Sapozhnikov in view of Vikomerson does not specifically teach the computer processor is further configured to (a) based on the displacement amplitude, calculate a velocity amplitude of the first acoustic field in the region, and (b) generate a map of velocity amplitudes on a portion of the sonogram corresponding to the region.
However,
Watanabe in a similar field of endeavor teaches a computer processor (the electronic circuitry of apparatus 10 in fig. 1) configured to (a) based on the displacement amplitude, calculate a velocity amplitude of the first acoustic field in the region ([0047]-[0048] disclose the signal processor 130 calculates the displacement of each of the sample points and determined the propagation speed of the shear wave which is equivalent to the velocity amplitude of the acoustic field), and (b) generate a map of velocity amplitudes on a portion of the sonogram corresponding to the region ([0048] and [0053] disclose the signal processor 130 generates a color coded map that corresponds to the sample points in the image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Sapozhnikov in view of Vikomerson to have the computer processor be further configured to (a) based on the displacement amplitude, calculate a velocity amplitude of the first acoustic field in the region, and (b) generate a map of velocity amplitudes on a portion of the sonogram corresponding to the region. The motivation to apply the known technique of having the computer processor be configured to (a) based on the displacement amplitude, calculate a velocity amplitude of the first acoustic field in the region, and (b) generate a map of velocity amplitudes on a portion of the sonogram corresponding to the region of Watanabe to the apparatus of Sapozhnikov in view of Vikomerson would be to allow for the predictable results of allowing the user to analyze the velocity of the initial acoustic wave in order to view changes that occur throughout the region being imaged.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov in view of Vikomerson and Watanabe as applied to claim 20 above, and further in view of Lause (US 20130184580).
Regarding claim 21, Sapozhnikov in view of Vikomerson and Watanabe teaches the apparatus of claim 20, as set forth above. Watanabe further teaches generating a map of intensities of the first acoustic field on a portion of the sonogram corresponding to the region ([0041] and [0052] discloses generating an image representing wave intensity using brightness). Sapozhnikov in view of Vikomerson and Watanabe does not specifically teach the computer processor is further configured to (a) based on the velocity amplitude, calculate an intensity of the first acoustic field in the region.
However,
Lause in a similar field of endeavor teaches a computer processor configured (the electronic circuitry of system 20 in fig. 1) to (a) based on the velocity amplitude, calculate an intensity of the first acoustic field in the region ([0029] discloses “module 44 determines a power for each of the many velocities of a received signal”), and (b) generate a map of intensities of the first acoustic field on a portion of the sonogram corresponding to the region ([0029] discloses each of the bins the signals are placed in correspond to a specific brightness in the color flow image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Sapozhnikov in view of Vikomerson to have the computer processor further configured to (a) based on the velocity amplitude, calculate an intensity of the first acoustic field in the region, and (b) generate a map of intensities of the first acoustic field on a portion of the sonogram corresponding to the region. The motivation to apply the known technique of having the computer processor be configured to (a) based on the velocity amplitude, calculate an intensity of the first acoustic field in the region, and (b) generate a map of intensities of the first acoustic field on a portion of the sonogram corresponding to the region of Lause to the apparatus of Sapozhnikov in view of Vikomerson would be to allow for the predictable results of allowing the user to analyze the velocity of the initial acoustic wave in order to view changes that occur throughout the region being imaged.

Claim(s) 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov in view of Vikomerson as applied to claim 13 above, and further in view of Cai (US 20080097207, as cited in Applicant’s 03/17/2021 IDS) and Watanabe et al. (US 20150164480, hereinafter Watanabe).
Regarding claim 25, Sapozhnikov in view of Vikomerson teaches the apparatus of claim 13, as set forth above. Sapozhnikov further teaches the medium is tissue of a body of a subject (col. 13, lines 50-55, “medium 664 may be a fluid or tissue within a human body or the body of some other living animal”) and wherein the first ultrasound transducer is configured to cause a therapeutic effect in the tissue by emitting the HIFU energy into the tissue (col. 21, line 59-col. 22, line 22 discloses administering HIFU waves into a tumor to increase chemotherapy drug penetration by causing a mechanical disruption within the tumor).
Sapozhnikov in view of Vikomerson does not specifically teach the computer processor is configured to: (a) based on the displacement amplitude, calculate a velocity amplitude of the first acoustic field in the region; (b) monitor a change in a mechanical property of the tissue by monitoring a time variation of the displacement amplitude; and (c) in response to the monitoring, terminate the first acoustic field when the mechanical property of the tissue reaches a threshold value. 
However, 
Cai in a similar field of endeavor teaches a computer processor (the electronic circuitry of the system shown in fig. 4) configured to: (b) monitoring a change in a mechanical property of the tissue by monitoring a time variation of the displacement amplitude; and (c) in response to the monitoring, terminate the first acoustic field when the mechanical property of the tissue reaches a threshold value ([0034]-[0035] “the raw displacement or a parameter derived from the displacement is compared to threshold or other information to determine whether the desired effect has occurred…once the target biological and/or thermal effects are identified by the monitoring images, the treatment is stopped”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Sapozhnikov in view of Vikomerson to have the computer processor be further configured to: (b) monitor a change in a mechanical property of the tissue by monitoring a time variation of the displacement amplitude; and (c) in response to the monitoring, terminate the first acoustic field when the mechanical property of the tissue reaches a threshold value. The motivation to apply the known technique of monitoring a change in a mechanical property of the tissue by monitoring a time variation of the displacement amplitude; and in response to the monitoring, terminate the first acoustic field when the mechanical property of the tissue reaches a threshold value of Cai to the apparatus of Sapozhnikov in view of Vikomerson would be to allow for the predictable results of being able to monitor the progress of a HIFU therapy in order to limit the amount of over exposure of HIFU.
Sapozhnikov in view of Vikomerson does not specifically teach a computer configured to: (a) based on the displacement amplitude, calculate a velocity amplitude of the first acoustic field in the region.
However,
Watanabe in a similar field of endeavor teaches a computer (the electronic circuitry of apparatus 10 in fig. 1) configured to: (a) based on the displacement amplitude, calculate a velocity amplitude of the first acoustic field in the region ([0047]-[0048] disclose the signal processor 130 calculates the displacement of each of the sample points and determined the propagation speed of the shear wave which is equivalent to the velocity amplitude of the acoustic field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Sapozhnikov in view of Vikomerson and Cai to have the computer processor be further configured to (a) based on the displacement amplitude, calculate a velocity amplitude of the first acoustic field in the region. The motivation to apply the known technique of having the computer processor be configured to (a) based on the displacement amplitude, calculate a velocity amplitude of the first acoustic field in the region of Watanabe to the apparatus of Sapozhnikov in view of Vikomerson and Cai would be to allow for the predictable results of allowing the user to analyze the velocity of the initial acoustic wave in order to view changes that occur throughout the region being imaged.
Regarding claim 27, Sapozhnikov in view of Vikomerson, Cai and Watanabe teaches the apparatus of claim 25, as set forth above except for the time period being 1-120 seconds long. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the apparatus of Sapozhnikov in view of Vikomerson, Cai and Watanabe to set a time period to be 1-120 seconds long, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 II). In the instant case, the apparatus of Sapozhnikov in view of Vikomerson, Cai and Watanabe would not operate differently with the claimed time period and since the apparatus is intended to monitor the change in characteristic (mechanical property of claim 25) over a time variation the device would function appropriately having the claimed time period. Further applicant places no criticality on the range claimed, indicating that “for some applications…monitoring the change in the characteristic over a time period that is 1-120 seconds long”, meaning there could be other applications where the time period is less or more (specification, pg. 16, lines 3-4). 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov in view of Vikomerson, Cai, and Watanabe as applied to claim 25 above, and further in view of Sumi (US 20040034304, as cited in Applicant’s 05/03/2021 IDS).
Regarding claim 26, Sapozhnikov in view of Vikomerson, Cai and Watanabe teaches the apparatus of claim 25, as set forth above. Sapozhnikov in view of Vikomerson, Cai and Watanabe does not specifically teach the characteristic of the tissue being monitored is mechanical impedance. Cai does further disclose monitoring changes in mechanical properties (Abstract. “when the therapeutic ultrasound waveform ceases, diagnostic ultrasound is used to measure the strain, such as measuring tissue displacement. The displacement over time after release of the stress indicates tissue characteristics. The tissue characteristics may be monitored to determine when sufficient therapeutic results are obtained”, strain is an example of a mechanical property).
However,
Sumi in a similar field of endeavor teaches, the characteristic of the tissue being monitored is mechanical impedance ([0951], “the time course of electric energy can also be measured by using electric power meter and tissue physical parameters (tissue electric impedance, mechanical impedance, etc.)…By measuring these spatial distributions, not only effectiveness of treatment can be monitored, but also safety and reliability can be obtained. These monitoring data can be utilized for dynamic electronic digital control or mechanical control of beam focus position, treatment interval, ultrasound beam power, ultrasound beam strength…Thus, these monitoring data can be utilized to improve the efficiency of the treatment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Sapozhnikov in view of Vikomerson, Cai, and Watanabe to have the mechanical property of the tissue be mechanical impedance. The motivation to apply the known technique is in order to improves the efficiency of treatment, as recognized by Sumi ([0951]).

Claim(s) 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov in view of Vikomerson as applied to claim 13 above, and further in view of Kaczkowski et al. (US 20070106157, hereinafter Kaczkowski).
Regarding claim 28, Sapozhnikov in view of Vikomerson teaches the apparatus of claim 13, as set forth above. Sapozhnikov further teaches the medium is tissue of a body of a subject (col. 13, lines 50-55, “medium 664 may be a fluid or tissue within a human body or the body of some other living animal” and wherein the first ultrasound transducer is configured to cause a therapeutic effect in the tissue by emitting the HIFU energy into the tissue (col. 21, line 59-col. 22, line 22 discloses administering HIFU waves into a tumor to increase chemotherapy drug penetration by causing a mechanical disruption within the tumor).
Sapozhnikov in view of Vikomerson does not specifically teach the first ultrasound transducer is configured to operate in distinct calibration and therapy modes to facilitate application of therapeutic HIFU energy to a target location, in each of the modes emitting the HIFU energy with one or more differing respective parameters, and the computer processor is configured to vary the one or more respective parameters such that when the first ultrasound transducer operates in the therapeutic mode the HIFU energy causes a therapeutic effect in the tissue whereas when the first ultrasound transducer is operating in the calibration mode the HIFU energy does not cause a therapeutic effect in the tissue.
However, 
Kaczkowski in a similar field of endeavor teaches the first ultrasound transducer (252 in fig. 3B and [0096]) is configured to operate in distinct calibration and therapy modes to facilitate application of therapeutic HIFU energy to a target location ([0088]-[0090] and fig. 1 disclose performing a calibration experiment to calibrate the thermal model. [0089] discloses delivering therapy to the tissue), in each of the modes emitting the HIFU energy with one or more differing respective parameters ([0090] discloses during calibration the tissue temperatures rise 5-15 degrees Celsius and [0203] discloses increasing the temperature from ambient to temperature to boiling (100 degrees Celsius) during the HIFU exposure shown in fig. 30A), and 
the computer processor is configured to vary the one or more respective parameters such that when the first ultrasound transducer operates in the therapeutic mode the HIFU energy causes a therapeutic effect in the tissue ([0203] discloses increasing the temperature from ambient to temperature to boiling (100 degrees Celsius) during the HIFU exposure shown in fig. 30A and [0005] discloses during HIFU therapy temperatures rise usually between 40-50 degrees Celsius) whereas when the first ultrasound transducer is operating in the calibration mode the HIFU energy does not cause a therapeutic effect in the tissue ([0090] discloses during calibration the tissue temperatures rise 5-15 degrees Celsius).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Sapozhnikov in view of Vikomerson to have the first ultrasound transducer be configured to operate in distinct calibration and therapy modes to facilitate application of therapeutic HIFU energy to a target location, in each of the modes emitting the HIFU energy with one or more differing respective parameters, and the computer processor is configured to vary the one or more respective parameters such that when the first ultrasound transducer operates in the therapeutic mode the HIFU energy causes a therapeutic effect in the tissue whereas when the first ultrasound transducer is operating in the calibration mode the HIFU energy does not cause a therapeutic effect in the tissue. The motivation to apply the known technique of having the first ultrasound transducer be configured to operate in distinct calibration and therapy modes to facilitate application of therapeutic HIFU energy to a target location, in each of the modes emitting the HIFU energy with one or more differing respective parameters, and the computer processor is configured to vary the one or more respective parameters such that when the first ultrasound transducer operates in the therapeutic mode the HIFU energy causes a therapeutic effect in the tissue whereas when the first ultrasound transducer is operating in the calibration mode the HIFU energy does not cause a therapeutic effect in the tissue of Kaczkowski to the apparatus of Sapozhnikov in view of Vikomerson would be to allow for the predictable results of improving treatment accuracy by effectively calibrating the first transducer. 

Regarding claim 29, Sapozhnikov in view of Vikomerson and Kaczkowski teaches the apparatus of claim 28, as set forth above. Kaczkowski further teaches the computer processor (electronic circuitry of system 250 in fig. 3B) is configured to vary a duration of a HIFU-pulse of the HIFU energy, such that when the first ultrasound transducer operates in the therapeutic mode the duration of the HIFU-pulse is longer than the duration of the HIFU-pulse is when the first ultrasound transducer operates in the calibration mode ([0185] and [0192] disclose the HIFU heating phase was on for 5 seconds during experiments to determine the thermal diffusivity K which is part of the calibration experiment (see [0090]), therefore the time of the heating phase during the calibration experiment is 5 seconds. [0203] and fig. 3A show the time it took for the HIFU transducer to raise the temperature to boiling was 30 seconds. Therefore the HIFU-energy pulse duration during therapy was longer than the HIFU-pulse during the calibration).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Sapozhnikov in view of Vikomerson and Kaczkowski to have the computer processor be configured to vary a duration of a HIFU-pulse of the HIFU energy, such that when the first ultrasound transducer operates in the therapeutic mode the duration of the HIFU-pulse is longer than the duration of the HIFU-pulse is when the first ultrasound transducer operates in the calibration mode. The motivation to apply the known technique of having the computer processor be configured to vary a duration of a HIFU-pulse of the HIFU energy, such that when the first ultrasound transducer operates in the therapeutic mode the duration of the HIFU-pulse is longer than the duration of the HIFU-pulse is when the first ultrasound transducer operates in the calibration mode of Kaczkowski to the apparatus of Sapozhnikov in view of Vikomerson and Kaczkowski would be to allow for the predictable results of making the entire procedure more efficient by reducing the overall time required. 
Regarding claim 30, Sapozhnikov in view of Vikomerson and Kaczkowski teaches the apparatus of claim 28, as set forth above. Kaczkowski further teaches the computer processor (electronic circuitry of system 250 in fig. 3B) is configured to vary a duty-cycle of the HIFU energy, such that when the first ultrasound transducer operates in the therapeutic mode the duty-cycle is higher than the duty-cycle is when the first ultrasound transducer operates in the calibration mode ([0207] discloses the on time for the HIFU transducer was 0.5s followed by a 100ms interruption for image acquisition during estimation of Q’ which is part of the calibration experiment (see [0091]), therefore the duty-cycle is 83.3%. [0209] discloses the on time for the HIFU transducer was 2 seconds followed by a 100ms interruption to capture data frames, therefore making the duty-cycle 95.2%. therefore the duty cycle variably changes during the therapeutic and calibration modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Sapozhnikov in view of Vikomerson and Kaczkowski to have the computer processor be configured to vary a duty-cycle of the HIFU energy, such that when the first ultrasound transducer operates in the therapeutic mode the duty-cycle is higher than the duty-cycle is when the first ultrasound transducer operates in the calibration mode. The motivation to apply the known technique of having the computer processor be configured to vary a duty-cycle of the HIFU energy of Kaczkowski to the apparatus of Sapozhnikov in view of Vikomerson and Kaczkowski would be to allow for the predictable results of making the entire procedure more efficient by reducing the overall time required. 
Regarding claim 31, Sapozhnikov in view of Vikomerson and Kaczkowski teaches the apparatus of claim 28, as set forth above. Kaczkowski further teaches the computer processor (electronic circuitry of system 250 in fig. 3B) is configured to vary a power of the HIFU energy, such that when the first ultrasound transducer operates in the therapeutic mode the power of the HIFU energy is higher than the power of the HIFU energy is when the first ultrasound transducer operates in the calibration mode ([0210] discloses the HIFU intensities for measuring Q’ which is part of the calibration experiment (see [0091]),  were 406 W/cm^2 and 523 W/cm^2, while [0144] discloses the calculated therapeutic intensity was 1250 W/cm^2, therefore the power during the therapeutic mode is higher than the power during the calibration mode). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Sapozhnikov in view of Vikomerson and Kaczkowski to have the computer processor be configured to vary a power of the HIFU energy, such that when the first ultrasound transducer operates in the therapeutic mode the power of the HIFU energy is higher than the power of the HIFU energy is when the first ultrasound transducer operates in the calibration mode. The motivation to apply the known technique of having the computer processor be configured to vary a power of the HIFU energy of Kaczkowski to the apparatus of Sapozhnikov in view of Vikomerson and Kaczkowski would be to allow for the predictable results of making the entire procedure more efficient by reducing the overall time required because the greater the intensity the faster a region will increase in temperature. 
Regarding claim 32, Sapozhnikov in view of Vikomerson and Kaczkowski teaches the apparatus of claim 28, as set forth above. Sapozhnikov further teaches the computer processor is configured to monitor the tissue when the first ultrasound transducer operates in the therapeutic mode and to vary the parameters of the therapeutic mode according to the monitoring in order to alter an effect on the tissue (col. 22, lines 5-15, “generating an image of the cavitation bubbles during chemotherapy may provide useful feedback to a technician, nurse, or doctor administering the ultrasound pulses so that he/she may monitor the process of the chemotherapy and/or make adjustments to the ultrasound pulses to achieve a desired effect” and col. 22, lines 30-36 further disclose the user can “make various adjustments to the location, depth, and other characteristics of the ultrasound pulses to achieve a desired effect”).
Regarding claim 33, Sapozhnikov in view of Vikomerson and Kaczkowski teaches the apparatus of claim 28, as set forth above. Sapozhnikov further teaches the apparatus comprises a targeting unit configured to move the focal region of the HIFU energy (col. 12, lines 10-20, “the focusing of the vibratory wave may be done mechanically using, for example, a curved transducer, or electronically using, for example, a phased array”). Kaczkowski further teaches generating the focal region of the HIFU energy when the first ultrasound transducer operates in the calibration mode ([0172] and fig. 2 show the geometric focus for the HIFU transducer that is used when estimating the thermal diffusivity K which is part of the calibration experiment (see [0090])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Sapozhnikov in view of Vikomerson and Kaczkowski to have the apparatus comprise a targeting unit configured to move the focal region of the HIFU energy when the first ultrasound transducer operates in the calibrations mode. The motivation to apply the known technique of generating a focal region of the HIFU energy when the first ultrasound transducer operates in the calibration mode of Kaczkowski with the targeting unit configured to move the focal region of the HIFU energy of Sapozhnikov to the apparatus disclosed by Sapozhnikov in view of Vikomerson and Kaczkowski would be to allow for the predictable results of adjusting the focal region when the tissue region being imaged is moved, thereby ensuring the same region is being targeted by the first ultrasound transducer during the entire calibration procedure. 
Regarding claim 34, Sapozhnikov in view of Vikomerson and Kaczkowski teaches the apparatus of claim 33, as set forth above. Sapozhnikov further teaches the targeting unit is configured such that manual movement of the targeting unit moves the focal region of the HIFU energy within the medium by moving the first ultrasound transducer with respect to the medium (col. 12, lines 10-20, “the focusing of the vibratory wave may be done mechanically using, for example, a curved transducer, or electronically using, for example, a phased array”). 

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov in view of Vikomerson and Kaczkowski as applied to claim 33 above, and further in view of Watanabe, Lause, and Chang et al. (WO 2013047960, as cited in the applicant’s 05/03/2021 IDS, hereinafter Chang).
Regarding claim 35, Sapozhnikov in view of Vikomerson and Kaczkowski teaches the apparatus of claim 33, as set forth above. Sapozhnikov further teaches the targeting unit comprises (i) a first transducer controller (computing device 602 in fig. 6A) and (ii) targeting circuitry (computing device 602 in fig. 6A) configured to (c) send an electric signal to the first-transducer controller, wherein the first-transducer controller is configured to receive the electric signal and in response thereto move the focal region of the HIFU energy toward a target location within the medium (col. 14, lines 9-25, “computing device 602 may produce vibratory waves that are focused on a region within the medium 604…the focusing of the vibratory wave may be done…electronically using, for example a phased array, as previously described. In some instances, the computing device 602 may change the direction of focus so as to produce vibratory waves to induce new cavitation bubbles at a new location. As one example, the focus may sweep across a specified area over time so as to induce cavitation bubbles at a variety of positions”)
Sapozhnikov in view of Vikomerson and Kaczkowski does not specifically teach (A) the computer processor is further configured to (i) based on the displacement amplitude, calculate a velocity amplitude of the first acoustic field in the region, (ii) generate a map of velocity amplitudes on a portion of the sonogram corresponding to the region.
However,
Watanabe in a similar field of endeavor teaches a computer processor (the electronic circuitry of apparatus 10 in fig. 1) configured to (i) based on the displacement amplitude, calculate a velocity amplitude of the first acoustic field in the region ([0047]-[0048] disclose the signal processor 130 calculates the displacement of each of the sample points and determined the propagation speed of the shear wave which is equivalent to the velocity amplitude of the acoustic field), and (ii) generate a map of velocity amplitudes on a portion of the sonogram corresponding to the region ([0048] and [0053] disclose the signal processor 130 generates a color coded map that corresponds to the sample points in the image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Sapozhnikov in view of Vikomerson and Kaczkowski to have the computer processor be further configured to (i) based on the displacement amplitude, calculate a velocity amplitude of the first acoustic field in the region, and (ii) generate a map of velocity amplitudes on a portion of the sonogram corresponding to the region. The motivation to apply the known technique of having the computer processor be configured to (i) based on the displacement amplitude, calculate a velocity amplitude of the first acoustic field in the region, and (ii) generate a map of velocity amplitudes on a portion of the sonogram corresponding to the region of Watanabe to the apparatus of Sapozhnikov in view of Vikomerson and Kaczkowski would be to allow for the predictable results of allowing the user to analyze the velocity of the initial acoustic wave in order to view changes that occur throughout the region being imaged.
Sapozhnikov in view of Vikomerson, Kaczkowski and Watanabe does not specifically teach the computer processor is further configured to (iii) based on the velocity amplitude, calculate an intensity of the first acoustic field in the region, and (iv) generate a map of intensities of the first acoustic field on a portion of the sonogram corresponding to the region.
However,
Lause in a similar field of endeavor teaches a computer processor configured (the electronic circuitry of system 20 in fig. 1) to (iii) based on the velocity amplitude, calculate an intensity of the first acoustic field in the region ([0029] discloses “module 44 determines a power for each of the many velocities of a received signal”), and (iv) generate a map of intensities of the first acoustic field on a portion of the sonogram corresponding to the region ([0029] discloses each of the bins the signals are placed in correspond to a specific brightness in the color flow image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Sapozhnikov in view of Vikomerson, Kaczkowski and Watanabe to have the computer processor further configured to (iii) based on the velocity amplitude, calculate an intensity of the first acoustic field in the region, and (iv) generate a map of intensities of the first acoustic field on a portion of the sonogram corresponding to the region. The motivation to apply the known technique of having the computer processor be configured to (iii) based on the velocity amplitude, calculate an intensity of the first acoustic field in the region, and (iv) generate a map of intensities of the first acoustic field on a portion of the sonogram corresponding to the region of Lause to the apparatus of Sapozhnikov in view of Vikomerson, Kaczkowski and Watanabe would be to allow for the predictable results of allowing the user to analyze the velocity of the initial acoustic wave in order to view changes that occur throughout the region being imaged.
Sapozhnikov in view of Vikomerson, Kaczkowski, Watanabe, and Lause does not specifically teach the targeting circuitry is configured to (a) obtain data corresponding to the focal region of the HIFU energy on a map selected from the group consisting of the map of displacement amplitudes, the map of velocity amplitudes, and the map of intensities, (b) obtain data corresponding to a target location in the medium.
However,
Chang in a similar field of endeavor teaches obtaining data corresponding to the focal region of the HIFU energy on an ultrasound image; obtaining data corresponding to a target location in the medium; and moving the focal region of the HIFU energy toward the target location within the medium ([42]-[43] discloses “a focus control unit (160) controls the HIFU signal transmission focusing position of the HIFU transmission beamformer (100), that is, the focus, by comparing the position to be treated by the HIFU signal from the ultrasound image generated by the ultrasonic image generating unit (140) and the target position to be treated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Sapozhnikov in view Vikomerson, Kaczkowski, Watanabe, and Lause to have the targeting circuitry be configured to (a) obtain data corresponding to the focal region of the HIFU energy on a map selected from the group consisting of. the map of displacement amplitudes, the map of velocity amplitudes, and the map of intensities, (b) obtain data corresponding to a target location in the medium. The motivation to make this modification is in order to ensure accurate targeting of the treatment, as recognized by Chang ([7]).
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov in view of Vikomerson, Kaczkowski Watanabe, Lause, and Chang as applied to claim 35 above, and further in view of Lu et al. (US 20170080259, as cited in the applicant’s 05/03/2021 IDS, hereinafter Lu)
Regarding claim 36, Sapozhnikov in view of Vikomerson and Kaczkowski, Watanabe, Lause, and Chang teaches the apparatus of claim 35, as set forth above. Sapozhnikov further teaches the first-transducer controller is configured to (a) move the focal region of the HIFU energy with respect to the first ultrasound transducer (col. 14, lines 9-25, “the focusing of the vibratory wave may be done mechanically using, for example, a curved transducer, or electronically using, for example, a phased array, as previously described. In some instances, the computing device 602 may change the direction of focus so as to produce vibratory waves to induce new cavitation bubbles at a new location. As one example, the focus may sweep across a specified area over time so as to induce cavitation bubbles at a variety of positions”).
Although Sapozhnikov teaches focusing the HIFU energy electronically using a phased array, as set forth above. Sapozhnikov in view of Vikomerson and Kaczkowski, Watanabe, Lause, and Chang does not specifically teach (b) change a size of the focal region of the HIFU energy by applying phased-array control to the HIFU energy emitted by the first ultrasound transducer.
However,
Lu in a similar field of endeavor teaches changing a size of the focal region of the HIFU energy by applying phased-array control to the HIFU energy emitted by the first ultrasound transducer ([0006], “there are spatial solving method which expands the size of the focal region by using phased array”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Sapozhnikov in view Vikomerson, Kaczkowski, Watanabe, Lause, and Chang to change a size of the focal region of the HIFU energy by applying phased-array control to the HIFU energy emitted by the first ultrasound transducer. The motivation to make this modification is in order to improve treatment efficiency and shorten the treatment period, as recognized by Lu ([0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791